Citation Nr: 1600996	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  06-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A.  Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In March 2008 the Board issued a decision which, in pertinent part, denied service connection for tinnitus and a psychiatric disorder.  The Veteran appealed the March 2008 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), resulting in an April 2009 Joint Motion for Remand (Joint Motion) by the parties.  By an April 2009 Order, the Court remanded the matter for compliance with the instructions in the April 2009 Joint Motion.  In November 2009, the Board remanded the matter for further development.  A May 2011 rating decision awarded the Veteran service connection for bipolar disorder with alcohol abuse (claimed as posttraumatic stress disorder (PTSD)) and depression, resolving that issue on appeal.  

In September 2011, the Board issued a new decision denying service connection for tinnitus.  The Veteran appealed the September 2011 decision to the Court, resulting in a new April 2012 Joint Motion for Remand by the parties.  By an April 2012 Order, the Court remanded the matter for compliance with the instructions in the April 2012 Joint Motion.  In December 2012, the Board remanded the tinnitus issue for additional development to comply with the Joint Motion..

In January 2014, the Board issued another decision which denied service connection for tinnitus in addition to denying claims seeking increased ratings and an earlier effective date for compensation for service-connected bipolar disorder.  The Veteran appealed the January 2014 Board decision to the Court to the extent of the tinnitus service connection issue and the psychiatric rating issue.  In June 2015, the Court issued a Memorandum Decision that vacated the portion of the January 2014 Board decision that denied service connection for tinnitus.  The June 2015 Court Memorandum Decision affirmed the portion of the January 2014 Board decision that denied increased ratings for the psychiatric disability.  (A July 2015 Judgment and a September 2015 Mandate followed.)  Accordingly, the psychiatric disability rating issue is not before the Board; only the tinnitus service connection issue has returned to the Board's jurisdiction for readjudication.

The Board notes that the January 2014 Board decision included a remand of the issue of entitlement to a total disability rating based on individual employability (TDIU).  The record reflects that the TDIU issue is actively being developed by the RO at this time.  


FINDING OF FACT

Tinnitus was not manifested in service, and is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) .

The Veteran has been advised of VA's duties to notify and assist in the development of his claim.  Via letters in May 2004 and November 2006, he was advised of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter informed the Veteran of disability rating and effective date criteria.  Although complete VCAA notice was not provided to the Veteran prior to the initial adjudication in this matter, he has had ample opportunity to supplement the record and to participate in the adjudicatory process following notice.  The claim was readjudicated after all essential notice was given (by a July 2013 supplemental SOC (SSOC)).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in December 2004, June 2010, and April 2013; those examinations are described in greater detail below, and are cumulatively adequate for the purposes of appellate review.  VA's duty to assist is met.

Documents in the claims-file refer to the Veteran receiving benefits with the Social Security Administration (SSA) since the 1980s.  However, there is no indication (nor is it alleged by the appellant or his attorney) that the 1980s SSA claim involved any matter pertinent to this appeal; there is no suggestion that the Veteran's SSA claim involved tinnitus.  Therefore, the Board finds that delaying an appellate decision in this matter to attempt to secure the SSA records is not necessary.

The Board finds that there has been compliance with the directives of the April 2012 Court Order and Joint Motion as well as compliance with the December 2012 Board remand.  The April 2013 VA examination report adequately addresses the questions pertinent to the tinnitus issue; it specifically discusses the significance of the alleged puretone threshold shift during service, as well as the Veteran's lay accounts.  Furthermore, the Board finds that the evidence of record is adequate for the Board to revisit the tinnitus issue remaining on appeal following the Court's June 2015 Memorandum Decision, and the Board's analysis below addresses the concerns raised by the Court's June 2015 Memorandum Decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the January 2008 hearing reflects the undersigned specifically noted that to establish service connection it must be shown that the claimant has the claimed disability and that it is related to service.  The Veteran's testimony in response to the questions posed by the undersigned focused on the elements necessary to substantiate the service connection claim; i.e., by his testimony he demonstrated that he is aware of the elements necessary to substantiate the claim, and what must still be shown.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury or disease during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period.  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Certain chronic diseases, to include tinnitus (as an organic disease of the nervous system), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Where there is evidence of acoustic trauma (as in this case), tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board  may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

The Veteran alleges that during service in December 1972 he witnessed a shooting where one soldier shot and killed another and that the gun went off in his presence and caused him to develop hearing loss and tinnitus.  Questions concerning the inability to confirm the Veteran's account of this event, and discussions of the credibility of the Veteran's account of it, have been featured in prior VA adjudications associated with this and other issues; the Veteran has expressed frustration with an inability to verify these events (including as discussed in the recent November 2015 brief from his attorney).  For the reasons following, the Board finds that it is not essential to this decision to determine whether the details of this account are credibly reported: First, the Board concedes the occurrence of some manner of acoustic trauma during the Veteran's service; his DD Form 214 shows that he served in an engineer battalion and by virtue of such service, likely was exposed to machinery noise.  Second, as discussed in more detail below, the evidence shows that (conceding the occurrence of acoustic trauma in service) the Veteran's tinnitus is unlikely attributable to any in-service trauma, as the competent medical opinion of record probatively indicates that no event during service caused damage to the Veteran's ears to which tinnitus may be medically attributed.  Finally, to the extent that the Board's analysis in this case considers whether the Veteran's tinnitus had its onset during service (or within the presumptive one year period following service) and whether the Veteran has experienced a continuity of tinnitus symptomatology from that time, the question is whether tinnitus was present in the Veteran at the pertinent times, regardless of any particular details of the (conceded) acoustic trauma the Veteran may have encountered during service.

Regardless of whether this specific account is accepted as credible, the Board concedes the occurrence of some manner of significant acoustic trauma during the Veteran's service: his DD Form 214 shows that he served in an engineer battalion and by virtue of such service, likely was exposed to machinery noise.  However, as discussed in more detail below, the evidence shows that (conceding occurrence of acoustic trauma in service) the Veteran's current tinnitus is unlikely attributable to such in-service trauma.

On May 1971, prior to induction, examination audiometry showed that puretone thresholds, in decibels, were:

HERTZ

500
1000
2000
3000
4000
RIGHT
0
10
5
0
0
LEFT
10
0
0
0
0

On clinical evaluation the ears and drums were normal.

The service treatment records (STRs) do not show complaints of hearing loss or tinnitus by the Veteran.  In a January 1974 Report of Medical History completed by the Veteran at separation from service, he checked boxes marked "no" with respect to whether he now had or ever had had "hearing loss" or "ear, nose, or throat trouble."  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
0
N/A
0
LEFT
25
10
0
N/A
0

On clinical evaluation the ears and drums were normal.

Following service discharge, the Veteran worked in a laundry, as a custodian, a warehouseman, a draftsman, a construction inspector, and a security guard.  See March 1990 VA psychiatric evaluation report.

The Veteran filed a claim for VA pension benefits in 1990 and reported problems with depression, memory loss, stress, head injury, dislocated hip, and a broken fibula, but did not mention hearing loss or tinnitus.  On March 1990 VA general medical examination, the Veteran did not report tinnitus, although he reported numerous other symptoms/complaints.  Ear examination noted that tympanic membranes could be visualized bilaterally and were intact.

Likewise, private treatment records dated from 1986 to 1991 show various complaints of shoulder and hip pain, viral symptoms like nausea, chest discomfort, reflux, left elbow pain, skin problems, headaches, an ingrown toenail, and fatigue, but no complaints pertaining to hearing disability or tinnitus.

A December 1993 examination for housebound status or aid and attendance noted numerous medical problems, including extensive chemical burns, chronic pain syndrome, and avascular necrosis of the right femoral head, but there was no mention of tinnitus or hearing problems.  The Veteran listed numerous other problems in a claim filed that same month; tinnitus was not mentioned.

The earliest record mentioning tinnitus is a March 2004 claim for compensation.  The Veteran reported his tinnitus began in service when a shotgun went off right by his ear.  He reported that the shotgun was fired by a white serviceman on black servicemen in the barracks.

A July 2004 statement by the Veteran's former wife notes that he complained of being unable to hear her voice or that of her daughter due to ringing in his left ear.  She indicated that she met the Veteran in 1981, but did not specify when his complaints of ringing in the ear began.  The complaints are described in the context of verbal arguments occurring during their described post-divorce co-habitation beginning in the 1990s and ongoing at the time of the July 2004 statement.  The letter refers to the complaints in the present tense, suggesting the description was of recent and ongoing behavior: "A lot of arguing is about his difficulty with hearing my daughter's or my voice.  He states 'I cannot hear yous [sic] with this ringing in my left ear.'"

A November 2003 VA treatment record shows that the "report of systems" of the head, eyes, ears, nose and throat ("HEENT") revealed the following report by the examiner: "prob[lem] with tear duct as above.  No headache.  No URI symptoms.  No hoarseness.  No sore throat.  No hearing loss."

On December 2004 VA audiological evaluation, the examiner found a moderate sensorineural hearing loss in the left ear and a nondisabling hearing loss in the right.  The Veteran reported hearing loss since service and he indicated that he had "5-10 seconds" episodes of tinnitus "twice a week".  He stated that he had exposure to noise trauma as an Army combat engineer.

The examiner opined "the veteran's report of the frequency and duration of tinnitus does not warrant a diagnosis of tinnitus."  He stated that the Veteran did not have a disabling hearing loss in the right ear.  Regarding the left ear, the examiner stated:

The veteran's c-file was reviewed.  An electronic hearing test conducted as part of the veteran's separation medical exam dated January 17, 1974 shows the veteran's hearing was within normal limits at discharge.  Based on hearing within normal limits at discharge, it is my opinion that the veteran's current moderate loss of hearing is less likely as not caused by or a result of noise exposure while in service.

Service connection for bilateral hearing loss was denied by the Board in March 2008.  During his January 2008 hearing before the undersigned, the Veteran reported that he could not recall when his hearing problems began.  He testified that as to his tinnitus "it'll stay with you for a while."

A June 2010 VA examination report notes that the Veteran reported having tinnitus currently and that he had had tinnitus "since service."  The examiner noted that the claims folders were reviewed.  The examiner concluded that "the veteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in the service." He explained the rationale for his conclusion, noting that "[e]lectronic hearing testing conducted at enlistment and discharge shows the veteran did not have hearing damage while in service."

The April 2012 Joint Motion in this case found that the June 2010 VA examination report was inadequate for the purposes of addressing the question of the etiology of the Veteran's tinnitus for this appeal.

An April 2013 VA examination report is now of record, prepared in compliance with the Board's December 2012 remand.  The examiner note that the claims folders were reviewed, and that the Veteran's lay report and documents in the claims-file indicate that he was exposed to hazardous noise levels while in service.  The examiner noted that "[e]lectronic hearing testing conducted at enlistment and at discharge shows the veteran did not have hearing loss / hearing injury while in service (no significant threshold shift beyond normal variability while in service)."  The examiner concluded: "Based on electronic hearing testing conducted at enlistment and at discharge it is my opinion the veteran[']s hearing loss and reported tinnitus are less likely as not caused by or a result of noise exposure while in service."  The VA examiner explained: "The audiogram is the gold standard for identifying noise injuries.  In the absence of an objectively verifiable noise injury (there are no significant threshold changes beyond normal variability while in service, as in this case) the association between claimed tinnitus and noise exposure does not exist."  The examiner concludes that the Veteran's tinnitus in this case is unlikely related to service, and explains that in order to find otherwise "one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.  Such an opinion would directly contradict the objective evidence in the record."  Finally, the VA examiner states that "the etiology of tinnitus lies elsewhere and ma[]y not be determinable based on the evidence available."

The April 2013 VA examiner's opinion is adequate for the purposes of the Board's appellate review of this case, including with regard to the concerns of the April 2012 Joint Motion.  The April 2013 VA examiner explains a clear rationale for the conclusion that the tinnitus was not likely caused by a noise injury during service; the examiner acknowledges the Veteran's lay testimony, accepts that the Veteran was exposed to hazardous noise during service, cites the audiometry results from service, and discusses application of clear scientific principle.  The examiner states that the audiometry results showed no changes beyond normal variation and, thus, there was no pertinent in-service damage to the Veteran's ears to which tinnitus may be medically attributed.  The April 2013 VA examiner also explains clearly why the disparity between audiometry at the beginning and at the conclusion of service does not reflect "hearing damage": the shown threshold shift was within "normal variability."

Given the findings with respect to tinnitus, including in the June 2010 and April 2013 VA examination reports, the Board will concede that the Veteran has or had tinnitus at least at some point during this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  It may also reasonably be conceded that he was exposed to some levels of hazardous noise in service.

Notably, postservice evidence does not include any mention of complaints or findings of hearing loss and/or tinnitus prior to 2004 (more than 30 years after service).  Such a lengthy time interval between service and the earliest postservice recorded complaint or findings of a disability for which service connection is sought is, of itself, a factor weighing against a claim of service connection.

The Board may weigh a claimant's lay statements against the absence of contemporary medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  See also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  In Horn, the Court held that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact."  25 Vet. App. at 239 n.7.  

The Board finds that if the Veteran experienced a violent acoustic trauma during service followed by persisting ear disability symptoms following that trauma, as he contends, then it is most reasonable to expect that he would have reported such symptoms to medical care providers during or after service; it is most reasonable to expect that he would have included reference to such symptoms on the occasions he detailed his health concerns in his various reports during medical evaluations and/or when seeking pension or disability related benefits.  There is no apparent reason that existing ear/tinnitus symptoms would be omitted from all of the Veteran's documented symptom reports prior to 2004.  The fact that during service and for approximately 30 years thereafter, the Veteran did not mention ear symptomatology or tinnitus when reporting his various symptoms in seeking treatment or VA benefits suggests that such symptoms were not part of his health experience during service and in the years following service.  It is reasonable to find that the absence of any reference to ear problems or tinnitus in the service records and the post-service evidence for approximately 30 years following service tends to contradict the Veteran's contention that he has experienced tinnitus since the time of his military service with a continuity of symptomatology thereafter.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

As discussed above and in the Court's June 2015 Memorandum Decision, the Veteran may be entitled to a presumption of service connection for tinnitus if the evidence shows either (1) pertinent chronic tinnitus symptoms in service or (2) a showing of tinnitus during service (or within the presumptive one year period following service), not shown to be chronic at the time, but followed by continuity of tinnitus symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  The only evidence indicating either in-service tinnitus symptoms or a continuity of tinnitus symptoms since service is the Veteran's lay statements.  Additional witness testimony attempts to corroborate the Veteran's lay testimony with regard to a portion of the post-service period.

The Board acknowledges that lay evidence concerning symptoms during and after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Assuming that the appellant is competent to report symptoms of ringing in his ear(s) because this requires only personal knowledge as it comes to him through his senses, the Board finds that his pertinent statements that tend to support his claim are not credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony "); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

First, the Veteran's accounts of in-service tinnitus and a continuity of symptomatology since the time service are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran's credibility is also weakened by his inconsistent descriptions of his tinnitus.  First, during this claim he has asserted that he has had tinnitus dating back to his experiencing a particular acoustic trauma during service, but in January 1974 he denied having experienced any hearing problems or ear problems on the medical history questionnaire associated with his service separation examination.  Furthermore, on December 2004 VA audiological examination, he reported that he had tinnitus twice a week for 5 to 10 seconds.  The examiner determined that "the report of the frequency and duration of his tinnitus does not warrant a diagnosis of tinnitus."  Thereafter, in May 2005 the RO informed him of the examination results and denied his claim on the basis that he had no current diagnosis.  Subsequent to the Veteran being notified in 2005 that his description of tinnitus was not diagnostic of tinnitus, his description of his tinnitus changed.  For example, during his 2008 hearing he described his tinnitus as lasting "a[]while."  On 2010 examination, he reported his tinnitus as intermittent since service.  The Board finds that these changes in his accounts (to address notations to the effect that his earlier accounts do not support his claim) are obviously self-serving and compensation-driven; thus, they lack credibility.  For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it).

If the Veteran's competent December 2004 description of his perceived symptom experience is considered factually accurate, then the medical evidence (featuring the December 2004 VA examination report discussing that very description of symptoms) indicates that the Veteran did not qualify for a diagnosis of tinnitus at that time on the basis of his own description of his symptoms.  Such a reading results in the Veteran's own December 2004 statement weighing against finding a continuity of tinnitus symptomatology from the time of service onward (as even if the symptoms had occurred as described by the Veteran, they were simply not symptoms medically representative of tinnitus).

Alternatively, if the changes in the Veteran's description of his tinnitus subsequent to the December 2004 account and the May 2005 denial of service connection are read as a revision of his December 2004 account of his symptom pattern, then such an inconsistency and self-interested revision of the facts diminishes the credibility of his testimony and, accordingly, diminishes the adequacy of that inconsistent testimony to establish a continuity of symptomatology.  In such a reading, the Board finds that the self-interested revision of his testimony is non-credible and fails to establish he had tinnitus in service with a continuity of symptomatology thereafter.

The Court's June 2015 Memorandum Decision directs that the Board discuss consideration of the possibility that "the variance in testimony could reflect a worsening of the condition."  The Board has considered this possible reading of the changes in the Veteran's testimony.  However, if the changes in testimony are read to merely reflect that the Veteran's tinnitus symptomatology worsened after his December 2004 description, such testimony would not tend to establish a continuity of tinnitus symptoms since service.  This is because such a reading of the testimony would involve viewing both the December 2004 description and the subsequent descriptions as factual, and if the December 2004 description was factual then the Veteran's symptoms as of that time have been medically determined to be insufficient to be considered tinnitus.  Considering the medical evidence showing that the Veteran's reported intermittent symptoms were medically not tinnitus as of December 2004, the Veteran's testimony describing those symptoms does not tend to show a continuity of tinnitus symptomatology from the time of service onward.  (The Board notes that there is no suggestion in this case that the symptoms reported in December 2004 represented any other chronic disability under 38 C.F.R. § 3.309(a).)

In sum, on this point regarding the Veteran's lay reports of his symptoms, the Board finds no reasonable reading of the testimony that supports finding a continuity of tinnitus symptomatology from the time of service onward.  So long as the Veteran's own description of his symptoms in December 2004 is considered accurate, then the testimony indicates only the presence of intermittent symptoms that were not tinnitus (according to the competent medical opinion in the December 2004 VA examination report).  The interpretation discussed in the Court's June 2015 Memorandum Decision (that the variance in the Veteran's descriptions of his symptoms simply reflects an increase in the severity of those symptoms after December 2004) does not result in a finding that a continuity of tinnitus symptomatology is shown from service; this is because such interpretation takes the Veteran's December 2004 description as an accurate description of his symptoms as of that time, and the medical evidence shows that those symptoms were not tinnitus.  The possibility that more severe or persistent ringing in the ears has developed after December 2004 does not indicate a continuity of tinnitus symptomatology prior to December 2004, when the medical evidence indicates that the Veteran's own description of his symptoms to that point in time did not medically qualify as tinnitus.

The July 2004 lay statement of the Veteran's ex-wife indicates he reported hearing troubles to her due to tinnitus, but she did not specify when he first complained of tinnitus to her.  Regardless, she reports that she did not meet the Veteran until 1981, more than 6 years after service.  Hence, by her own account, she has no contemporaneous knowledge of complaints by the Veteran of tinnitus during service or for several years after his separation from service.  Further, only the Veteran is competent to observe ringing in his ears.  It is not within the realm of the personal observation of his ex-wife (as only he can hear his own tinnitus).

The Court's June 2015 Memorandum Decision directs the Board to discuss consideration of whether the testimony may serve to corroborate the Veteran's reports of tinnitus from 1981 onward.  The statement does not specify a time of onset of these complaints, but the context of the longer statement strongly suggests that the ex-wife's reference points no earlier than the 1990s and appears to be focused even more recently, as the references to the ringing in his ears are written in the present tense discussing patterns of behavior that were current at the time of the July 2004 letter during the ongoing cohabitation of the Veteran and his ex-wife.  The Board notes that the record, including a December 2004 VA psychiatric examination report, reflects that the Veteran's relationship with his ex-wife has been "in an on and off basis since 1984," with "a number of separations."  The non-continuous nature of the ex-wife's relationship with the Veteran together with the indications that her description of his complaints of "ringing" appear to be relatively recent to the July 2004 letter (with no other indication a time of onset) lead the Board to find that the July 2004 letter does not tend to show a significant duration of symptomatology nor a particular proximity of those symptoms to service that would provide a basis for an award of service connection.  If the Board were to find the July 2004 statement concerning the Veteran's complaints of "ringing" to be credible, it may then tend to corroborate the Veteran's own 2004 account of his symptoms, but (as discussed above) the Veteran's own account of symptoms does not correspond to a medical diagnosis of tinnitus.  To the extent that the July 2004 letter may be interpreted to suggest greater symptomatology than the Veteran himself described to the VA examiner in December 2004, the Board finds that the Veteran's own description of his symptom experience of "ringing" would be more probative than any inconsistent indication from his ex-wife's indirect interpretation of his outward behavior and complaints on the matter.  Furthermore, as the Veteran's ex-wife was living with the Veteran at the time of her July 2004 statement, sharing finances with him ("He cannot help me financially with the household expenses, which upsets him."), the credibility of her testimony in support of his claim for financial compensation is diminished by consideration of the fact of her interest in the matter.  Accordingly, careful consideration of the testimony of the Veteran's ex-wife does not lead the Board to any findings significantly different from those made in considering the Veteran's own testimony and the other evidence of record.

The Board has weighed the Veteran's statements as to continuity of tinnitus symptomatology against the absence of documented complaints or treatment in service or for over 30 years following active duty discharge and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  This is particularly because the testimony that would indicate a continuity of tinnitus symptomatology (as opposed to the originally reported intermittent experiences of some ringing in an ear that does not medically qualify as tinnitus) is deemed not credible by the Board.  Although it may be possible to read the Veteran's testimony in a manner that is more credible, such interpretations do not support finding a continuity of tinnitus symptomatology because his December 2004 description of symptoms, if credible, indicates a history of symptoms that were medically determined to not be tinnitus.  Therefore, continuity has not here been established, neither through his statements nor by other evidence. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the preponderance of the evidence is against there being a nexus between the Veteran's tinnitus and his active duty, despite his contentions to the contrary.  To that end, the Board places significant probative value on the report of the April 2013 VA examination undertaken specifically to address the issue on appeal.  Notably, the only adequate medical opinion on this issue concludes that tinnitus was less likely as not (less than 50 percent probability) related to the Veteran's service.  The April 2013 VA examiner indicated that the Veteran's claims file was reviewed.  The file review is significant, as in support of the opinion the examiner cites to clinical data including that audiological evaluations in the STRs did not show hearing damage (which could indicate a possibility of tinnitus).  The Board notes that there is no medical opinion of record contradicting the April 2013 VA examination report.  (Notably the Court's June 2015 Memorandum Decision considered the Veteran's argument suggesting that the April 2013 VA examination report is clearly inadequate for appellate review in this matter, and "the Court finds the argument without merit.")

The Board has also considered the Veteran's statements asserting a nexus between his current tinnitus and his active duty service.  He is not competent to provide a nexus opinion as he is a layperson without the specialized training necessary to address a complex question with respect to the inner workings of the ear, and does not cite to any supporting medical texts or treatises.  Such competent evidence has been provided by the April 2013 VA examiner (who examined the Veteran during the current appeal) and by service records obtained and associated with the claims file.  The Board attaches greater probative weight to the clinical findings than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  Hence, the benefit of the doubt doctrine does not apply; the claim must be denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


